Citation Nr: 0838476	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for PTSD and assigned a 10 percent evaluation 
effective August 30, 2004.  An October 2007 rating decision 
granted an increased 30 percent rating, effective from August 
30, 2004.  

The veteran provided testimony at a June 2008 hearing at the 
RO conducted by the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is on file.  The veteran submitted 
additional documentary evidence at that time, but waived 
agency of original jurisdiction review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected PTSD is manifested by no 
more than an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran as to 
his service connection claim in a letter from the RO dated in 
September 2004.  That letter notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The Board notes that in 
this case service connection was established effective from 
the date of the veteran's original claim and the veteran 
perfected his appeal as to the assigned disability rating.  
In light of the present decision, any deficiency in the 
initial notice to the veteran of the duty to notify and duty 
to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.  

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2008).  The Court has held that global assessment of 
functioning (GAF) scale scores reflect the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning Scale
70 - 
61
Mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
See 38 C.F.R. § 4.130 (2008) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  



Factual Background and Analysis

The evidence of record includes an initial PTSD screening 
interview in June 2004 with diagnoses of chronic PTSD with 
social and occupational impairment, partner relational 
problem, major depression, and continuous alcohol abuse.  It 
was noted the veteran's mood and affect were congruent with 
depression and that he reported a history of multiple jobs.  
A July 2004 report noted complaints of insomnia, 
irritability, poor concentration, and avoidance of public 
places.  The examiner noted the veteran was casually dressed 
and adequately groomed.  His speech was spontaneous and 
normal.  His mood was described as nervous.  His affect was 
appropriate and constricted.  Thought content was negative 
for suicidal ideation, homicidal ideation, hallucinations, or 
delusions.  Insight was good and his judgment was intact.  
The diagnoses included PTSD with depressed mood.  A GAF score 
of 55 was provided.

A September 2004 VA PTSD examination report noted the 
veteran's claims file was reviewed.  The veteran reported he 
last worked seven years earlier and that he had been employed 
as an electrician from 1970 to 1995.  He stated he worked 
full time on his farm.  He reported that sometimes he became 
depressed and that he preferred to isolate himself when he 
got in these moods.  He stated he got along well with his 
family.  He denied sleeping problems, but noted an increase 
in nightmares after the Gulf War.  Loud noises made him 
slightly anxious.  He stated he drank alcohol primary for 
rest and relaxation.  The examiner noted the veteran was 
casually dressed and alert and oriented times four.  His mood 
was mildly anxious and his affect was congruent with his 
mood.  His thought process was coherent.  There was no 
evidence of suicidal or homicidal ideation, delusional 
thinking, or overt psychosis.  Insight and judgment were 
adequate.  The diagnoses included chronic PTSD and alcohol 
abuse.  A GAF score of 72 was provided.  

In his December 2004 notice of disagreement the veteran 
stated that after service he had trouble holding a job more 
than five years and that he was presently self-employed as a 
farmer which allowed him to keep to himself.  He reported 
that he had panic attacks one or two times per month which 
caused him to drink.  In his substantive appeal he stated he 
experienced sleep problems, nightmares, easy agitation, 
difficulty with crowds and family gatherings, suspiciousness, 
moodiness, a lack of close friends, and an inability to keep 
a steady job or work with others.  

VA treatment records dated in August 2005 noted the veteran 
reported sleeping well with medication.  He cited symptoms of 
avoidance behavior and of being socially withdrawn.  His 
appetite and energy were good.  There was no evidence of 
suicidal ideation, homicidal ideation, hallucinations, or 
delusions.  On examination, eye contact was good, and speech 
was within normal limits.  His mood was depressed and his 
affect was described as appropriate and constricted.  Thought 
process was coherent, logical, and goal directed.  Cognitive 
examination revealed he was alert and his memory was grossly 
intact.  Insight was good and judgment was intact.  The 
diagnoses included PTSD and depression.  A GAF score of 50 
was provided.  

A February 2007 VA mental health evaluation report noted the 
veteran complained of insomnia, irritability, and poor 
concentration.  He complained of nightmares and flashbacks 
exacerbated by movies.  Examination showed good eye contact 
and speech within normal limits.  His mood was described as 
dysthymic and his affect was appropriate.  His thought 
process was goal directed.  He noted having suicidal 
ideation, but no plan.  Insight and judgment were fair.  
Diagnoses of PTSD and depression were provided.  

On VA PTSD examination in June 2007 the veteran complained of 
a distant marital relationship and a distant relationship 
with his children.  He stated he had occasional social 
relationship, activities, and leisure pursuits.  It was noted 
that his current psychosocial functional status was 
moderately impaired.  An examination revealed the veteran was 
clean and neatly groomed.  His psychomotor activity was 
unremarkable, fatigued.  His speech was soft or whispered and 
slow.  His attitude was cooperative and friendly.  His affect 
was flat and his mood was depressed.  His attention was 
intact and he was oriented to person, place, and time.  His 
thought process and content were unremarkable.  There was no 
evidence of delusions or hallucinations and he was able to 
understand the outcome of behavior.  His intelligence was 
average and he was able to understand that he had a problem.  
It was noted that he had a sleep impairment and only got two 
hours of good sleep causing exhaustion that interfered with 
his daytime activities.  There was no evidence of 
inappropriate behavior or obsessive or ritualistic behavior.  
He did not have panic attacks and there were no present 
suicidal or homicidal thoughts.  His extent of impulse 
control was good.  

The examiner stated the veteran was able to maintain minimum 
personal hygiene and there was no problem with activities of 
daily living.  His remote memory was normal and recent and 
immediate memory were mildly impaired as a result of frequent 
exhaustion.  Persistent symptoms of increased arousal 
included difficulty falling or staying asleep, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  His symptoms were described as frequent, of 
moderate severity, and chronic.  It was noted the veteran was 
currently employed fulltime in construction and that he had 
lost one week of work during the past 12-month period due to 
medical appointments.  The examiner noted the veteran's 
problem related to occupational functioning was decreased 
concentration.  An Axis I diagnosis of chronic, moderate, 
PTSD was provided.  A GAF score of 51 was provided.  The 
examiner noted there was a moderate social and occupational 
impairment due to PTSD and moderate changes in functional 
status and quality of life due to PTSD.  There was no total 
occupational and social impairment due to PTSD.  There were 
deficiencies in the areas of family relations, work, and 
mood, but not in judgment or thinking.  The examiner stated 
the veteran demonstrated reduced reliability and productivity 
due to PTSD symptoms including rage, sleep impairment, and 
hypervigilance.  

In a July 2007 statement the veteran's spouse asserted there 
had been an increased difference in his personality over the 
years and that during the "Desert Storm Era" he had 
experienced sleeping problems and avoidance of crowds.  She 
stated they had no close friends and that he did not enjoy 
family gatherings.  

An August 2007 VA mental health intake treatment report noted 
the veteran described his alcohol use and having recently 
reduced his daily intake from six to two drinks a night.  He 
stated he did not sleep well and that he did not use his 
sleeping pills.  He described his energy and concentration as 
okay and denied any suicidal and homicidal ideation or 
intent.  He also denied having anxiety/panic attacks, 
hallucinations, paranoia, obsessive thoughts, or compulsive 
behaviors.  The examiner noted the veteran was forthright in 
his interview and made direct eye contact.  His speech was 
fluent and spontaneous and his mood was euthymic.  His affect 
was congruent to mood with full range.  The diagnoses 
included alcohol dependence, PTSD, and depression.  A GAF 
score of 60 was provided.  

An April 2008 VA treatment report noted that the veteran 
described the use of Prozac as reducing his need for alcohol 
use.  He stated he planned to retire in 18 months.  He denied 
suicidal and homicidal ideation.  His energy was fair and his 
concentration was okay.  Eye contact was direct, and his 
speech was fluent and spontaneous.  Mood was euthymic.  
Affect was congruent to mood and full range.  He denied 
auditory and visual hallucinations.  Thought processes were 
organized.  The diagnoses included alcohol dependence, PTSD, 
and depression.  A GAF score of 55 was provided.  Similar 
findings were reported in June 2008.  

The veteran testified in June 2008 that he lived with his 
wife of 39 years, but that they had separate lives.  He noted 
that his job enabled him to work alone.  He reported that he 
had panic attacks three times a week, and that his symptoms 
of PTSD had remained relatively steady since 2004.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  Although an 
August 2005 VA treatment report noted a GAF score of 50 and 
the June 2007 VA examination revealed a flatten affect, the 
overall evidence demonstrates symptoms of PTSD are more 
consistent with the criteria for a 30 percent rating.  The 
Board notes that the veteran testified that he had 
experienced panic attacks three time per week, but the 
available treatment reports show he has denied panic attacks.  
The objective medical evidence and predominant GAF scores 
over the course of this appeal are not indicative of a more 
severe disability.  

There is no probative evidence of an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms of circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.  The 
June 2007 VA examiner noted a mild impairment to recent and 
immediate memory, but normal remote memory.  While the 
veteran is shown to have had some impairment in work and 
social relationships, the evidence demonstrates he has been 
able to remain employed and maintain some social 
relationships.  The Board finds the August 2005 GAF score of 
50 and the June 2007 VA examination findings are not 
indicative of an identifiable increase in disability 
sufficient to warrant an increased "staged" disability 
rating.  

There is also no probative evidence of suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  Nor is there any probative 
evidence of a total occupational and social impairment due to 
PTSD symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or a memory 
loss for names of close relatives, own occupation, or own 
name.  Therefore, the Board finds a rating in excess of 
30 percent is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of psychiatric impairment 
are well documented.  The Board finds the overall evidence of 
record, including medical opinions and assigned GAF scores, 
is not indicative of a marked interference with employment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


